Citation Nr: 1132726	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  10-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to October 26, 1977, for the award of additional benefits for dependents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1944 to February 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, the Veteran requested a hearing before a member of the Board.  He withdrew that request in July 2011 and asked that the Board proceed with the appeal without a hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In July 1978, the RO awarded additional benefits for a dependent; the Veteran was notified of this determination in a letter that month that included a notice of procedural and appellate rights.  A timely appeal was not received.

2.  In December 2008 the Veteran submitted a claim for an earlier effective date for the award of additional benefits for dependents.  


CONCLUSION OF LAW

The Veteran's freestanding claim for an effective date prior to October 26, 1977, for the award of additional benefits for dependents is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

As will be explained below, the claim for an earlier effective date lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).  

The Veteran seeks an effective date earlier than October 26, 1977 for the award of additional benefits for a dependent.

In July 1978, the RO awarded additional benefits for a dependent effective October 26, 1977.  The Veteran was informed of this determination and of his right to appeal by a letter dated that month.  He did not file a notice of disagreement and the decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

In December 2008, the Veteran filed a claim for an effective date prior to October 26, 1977, for the award of additional benefits for dependents.  Specifically, he requested that he receive money for each of his children and noted that he was never notified that he was entitled to receive money for them.  In a December 2009 letter, the Veteran stated that he wished to clarify that his notice of disagreement was to the effective date of the granting of dependency.  He again noted that when he was previously awarded benefits (in February 1945) he never received a letter from VA informing him that he could add his dependents.    

In this case, the July 1978 decision awarded additional benefits for a dependent effective October 26, 1977.  The Veteran's current claim represents a free standing earlier effective date claim which is challenging a prior final decision.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may not challenge a decision that has become final due to his failure to appeal it.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); see also Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision).  

In Rudd v. Nicholson, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id. at 300.  

Here, the Veteran's current claim for entitlement to an effective date prior to October 26, 1977, for the award of additional benefits for dependents was filed after the July 1978 decision became final, and a claim alleging clear and unmistakable error in a prior decision has not been raised or adjudicated.  Accordingly, the Veteran's current claim for an effective date prior to October 26, 1977, for the award of additional benefits for dependents is a free-standing earlier effective date claim, and the Board must dismiss the appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).






ORDER

The appeal for an effective date prior to October 26, 1977, for the award of additional benefits for dependents is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


